Citation Nr: 1328538	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased initial evaluation for 
service-connected right sciatic neuropathy, and neuropathy 
with foot drop, external popliteal nerve, currently 
evaluated as 20 percent disabling prior to December 27, 
2012, and as 40 percent disabling thereafter.

3.  Entitlement to an increased initial evaluation in excess 
of 30 percent for service-connected right peroneal nerve 
palsy.   

4.  Entitlement to an increased initial evaluation for 
service-connected left lower extremity radiculopathy, 
currently evaluated as 10 percent disabling prior to 
December 23, 2010, and as 20 percent disabling thereafter.

5.  Entitlement to an effective date prior to December 27, 
2012, for special monthly compensation for loss of use of 
the right foot.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) 
from August 1969 to December 1969, and again in the New York 
National Guard from March 24, 1970 to March 30, 1970. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a May 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued the assignment of a 40 
percent rating for a herniated nucleus pulposus of the 
lumbar spine.  By a rating action dated in March 2013, the 
AMC separate, compensable ratings for "right lower extremity 
radiculopathy, sciatic, neuropathy with foot drop, external 
popliteal nerve," "peroneal nerve palsy, right," and left 
lower extremity radiculopathy.

In October 2010, and December 2012, the Board remanded the 
claim for additional development.      

The Veteran testified at a Travel Board hearing before the 
Undersigned in July 2008.  A transcript of that hearing is 
of record and associated with the claims folder. 

The claim of entitlement to an effective date prior to 
December 27, 2012, for special monthly compensation for loss 
of use of the right foot is addressed in the REMAND portion 
of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Despite his complaints of pain, pain on motion, and 
functional loss, the Veteran's herniated nucleus pulposus, 
lumbar spine, is not shown to result in unfavorable 
ankylosis of the entire thoracolumbar spine or 
intervertebral disc syndrome with incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the a 12 month period.  

2.  Prior to December 27, 2012, the Veteran's service-
connected right sciatic neuropathy, and neuropathy with foot 
drop, external popliteal nerve, did not result in moderately 
severe incomplete paralysis, neuritis, or neuralgia of the 
sciatic nerve.  

3.  As of December 27, 2012, the Veteran's service-connected 
right sciatic neuropathy, and neuropathy with foot drop, 
external popliteal nerve, did not result in severe 
incomplete paralysis, neuritis, or neuralgia, of the sciatic 
nerve.  

4.  Prior to December 27, 2012, the Veteran's service-
connected right peroneal nerve palsy did not result in 
complete paralysis, neuritis, or neuralgia, of the external 
popliteal nerve.  

5.  As of December 27, 2012, the Veteran's service-connected 
right peroneal nerve palsy, is shown to have been productive 
of complete paralysis of the external popliteal nerve.  

6.  Prior to December 23, 2010, the Veteran's service-
connected left lower extremity radiculopathy did not result 
in moderate paralysis, neuritis, or neuralgia, of the 
sciatic nerve.  

7.  As of December 23, 2010, the Veteran's service-connected 
left lower extremity radiculopathy did not result in 
moderately severe paralysis, neuritis, or neuralgia, of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected herniated nucleus pulposus, lumbar spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2012).

2.  Prior to December 27, 2012, the criteria for an initial 
evaluation in excess of 20 percent for service-connected 
right sciatic neuropathy, and neuropathy with foot drop, 
external popliteal nerve, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2012).

3.  As of December 27, 2012, the criteria for an evaluation 
in excess of 40 percent for the Veteran's service-connected 
right sciatic neuropathy, and neuropathy with foot drop, 
external popliteal nerve, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2012). 

4.  Prior to December 27, 2012, the criteria for an 
evaluation in excess of 30 percent for the Veteran's 
service-connected right peroneal nerve palsy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8521, 
8621, 8721 (2012). 

5.  As of December 27, 2012, the criteria for an evaluation 
of 40 percent, and no more, for the Veteran's service-
connected right peroneal nerve palsy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 
8721 (2012). 

6.  Prior to December 23, 2010, the criteria for an initial 
evaluation in excess of 10 percent for the Veteran's 
service-connected left lower extremity radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2012). 

7.  As of December 23, 2010, the criteria for an evaluation 
in excess of 20 percent for the Veteran's service-connected 
left lower extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 
8720 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings/Initial Evaluations

A.  Lumbar Spine

The Veteran asserts that he is entitled to a rating in 
excess of 40 percent for his service-connected herniated 
nucleus pulposus, lumbar spine.  During his hearing, held in 
July 2008, he testified that although he did not always 
consult his doctor, he had incapacitating episodes requiring 
bed rest that warranted an increased rating.  He stated that 
he had symptoms that included pain, spasms, and tics.  

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that in September 
1972, he was treated for a back injury after he dismounted 
from a truck.  A May 1973 VA examination report notes a 
laminectomy at L5 with lateral and posterior spinal fusion 
and residual narrowing of the L5-S1 disc space.  The 
diagnoses noted residual of herniated nucleus pulposus (HNP) 
at L5-S1, left with absent ankle jerk.   See 38 C.F.R. § 4.1 
(2012).  

In June 1973, the RO granted service connection for 
herniated nucleus pulposus, lumbar spine.  In July 1979, the 
RO evaluated this disability as 40 percent disabling.  In 
March 2004, the Veteran filed a claim for an increased 
rating.  In May 2004, the RO denied the claim.  The Veteran 
has appealed.  
 
The Board notes that in September 2007, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), with an 
effective date of August 29, 2006.  The Veteran did not 
appeal the determination of the effective date.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.   

The Veteran's low back disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Under 38 C.F.R. 
§ 4.71a, DC 5243 (intervertebral disc syndrome) and DC 5242 
(degenerative arthritis of the spine) (see also DC 5003) are 
both rated under the "General Rating Formula for Diseases 
and Injuries of the Spine." 

The General Rating Formula provides that a 40 percent rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

A 60 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition, the regulation provides that intervertebral 
disc syndrome may be rated under either the General Rating 
Formula or the "Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes", whichever 
results in a higher rating.  


The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes states that a 40 percent rating is 
warranted for IDS: With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Id.   

A 60 percent rating is warranted for IDS: With 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  Id.   

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1]. 

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  [Note 2].

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The medical evidence is summarized as follows:

A March 2004 VA MRI (magnetic resonance imaging) report 
notes postoperative changes L4 through S1 with an appearance 
of solid bony fusion bilaterally at L5-S1, disc herniation 
at L4-L5 with accompanying moderate central canal stenosis, 
and degenerative changes at L3-L4 with central and bilateral 
foraminal stenosis.

A VA examination report, dated in May 2004, shows that the 
Veteran had forward flexion to 75 degrees.  The report 
states that there were no incapacitating episodes.  The 
diagnoses noted post-operative laminectomy herniated disc 
with fusion with radiologic evidence of degenerative disc 
disease, central canal stenosis and foraminal stenosis, and 
non-specific lumbar fasciculations associated with the 
lumbar spine degenerative disc disease.  

An examination report performed in association with a claim 
for Social Security Administration (SSA) benefits, dated in 
June 2004, states that the Veteran's lumbar spine had a full 
range of motion, and that no gross motor or sensory deficits 
were noted.  An associated report states that lumbar spine 
flexion, extension, and lateral flexion were WNL (within 
normal limits), and indicates that there was no ankylosis.  
Another examination report, dated in December 2004, states 
that the Veteran's lumbar spine had flexion to 70 degrees, 
and indicates that there was no ankylosis.  

A VA examination report, dated in August 2005, shows that 
the Veteran had forward flexion to 80 degrees.  The report 
states that the Veteran denied having any flare-ups in the 
past 12 months requiring medical attention.  The diagnosis 
was chronic low back pain with traumatic and degenerative 
arthritis, spinal stenosis, and decreased range of motion.  

A decision of the SSA, dated in February 2006, shows that 
the SSA determined that the Veteran was disabled as of 
January 2003, with a primary diagnosis of diabetes mellitus, 
and a secondary diagnosis of depression.  He was also noted 
to have severe disorders that included a lumbar spine 
disorder.  

A VA MRI report for the lumbar spine, dated in February 
2008, contains an impression noting multilevel degenerative 
disc disease with facet osteoarthropathy and hypertrophy of 
ligamentum flavum, severe central and foraminal canal 
stenosis at L3-L4 with suspected nerve root impingement, 
moderate to severe central stenosis and a disc extrusion at 
L4-L5 with suspected nerve impingement, and a right-sided 
osteophyte encroaching upon the central canal and displacing 
the right traversing L3 nerve root at the L2-L3 level.

A private operative report, dated in May 2008, shows that 
the Veteran underwent an exploratory lumbar laminectomy L3-
4, 5 bilaterally with lysis of adhesions L4-5 nerve roots, 
and right-sided microdiscectomy.  The post-operative 
diagnosis was lumbar spinal stenosis with a herniated disc 
L4-5, L3-4.  

A report from a private physical therapist, dated in June 
2008, states that the Veteran had diagnoses for his cervical 
and lumbar spines that included "ankylosing of joint," 
ankylosing spondylitis, and segmental dysfunction of the 
lumbar and thoracic regions.  Lumbar spine range of motion 
was decreased, "with the patient's percentage of population 
norms being between 40-48%."  

A private MRI for the lumbar spine, dated in December 2010, 
contains an impression noting severe stenosis at L3-L4 with 
bilateral neuroforaminal and lateral recess stenosis, post-
surgical changes at L4-L5 with mild right-sided 
neuroforaminal narrowing, right-sided lateral recess 
stenosis at L5-S1 from a small facet cyst, and mild spinal 
stenosis at L2-L3 with bilateral lateral recess stenosis.  

A VA examination report, dated in December 2010, shows that 
the examiner indicated that the Veteran's claims file had 
been reviewed.  The report shows that the Veteran had 
forward flexion to 15 degrees, extension to 0 degrees, 
lateral flexion to 10 degrees, bilaterally, left lateral 
rotation to 15 degrees, and right lateral rotation to 10 
degrees.  The report states that the Veteran reported having 
severe flare-ups at least once a month, lasting one to two 
weeks, during which he was pretty much lying in bed and 
couldn't do anything.  The examiner stated that there were 
no instances in which a physician ordered bedrest other than 
at the time of his initial injury, however, the Veteran 
insisted that he has been incapacitated.  The Veteran was 
noted to have thoracolumbar spine ankylosis in neutral 
position.  The relevant diagnosis was DJD (degenerative 
joint disease) lumbosacral spine with severe stenosis at L3-
L4, L5-S1 and mild stenosis at L2-L3.  

A private operative report, dated in February 2011, shows 
that the Veteran underwent a decompressive lumbar 
laminectomy L2, L3, L4, L5, bilateral lysis of adhesions L2-
L3, L3-L4, L4-L5, using microscopic dissection, 
microdiscectomy right side of L3-L4, posterolateral fusion, 
structural allograft, and demineralized bone matrix L2-L3, 
L3-L4, and L4-L5.  The postoperative diagnosis was failed 
back surgery syndrome, severe spinal stenosis L3-L4, 
moderate L2-L3 and L4-L5, herniated disc, right side of L3-
L4.  

Reports from G.G., M.D., dated between 2008 and 2011, show 
that the Veteran received a number of treatments for back 
symptoms.  An October 2008 report notes that he was playing 
golf and that he was "feeling pretty good overall."  

Overall, VA progress notes show ongoing complaints of low 
back pain, with use of a cane, and medications to control 
pain.  Reports, dated between 2009 and 2012, show that in 
December 2009, the Veteran reported that he had been playing 
golf, and that, "He vents by killing weeds."  In October 
2011, an MRI was noted to show mild to moderate NF 
(neuroforminal) stenosis, post-surgical changes at L4-5 with 
right NF impingement, and mild to moderate bilateral NF 
stenosis L4-5, and L5-S1.  A November 2011 report shows that 
the Veteran reported that he walked in the woods, and had 
recently made a nursery.  A January 2012 report notes that 
he stated that he played golf three times a week, did yard 
work, and planned to join a gym.  An April 2012 report shows 
that the Veteran complained of a recent "incapacitating 
episode."  Several reports note that he was encouraged to 
exercise.  See e.g., reports, dated in July 2011, January 
and April of 2012.  

A VA spine Disability Benefits Questionnaire (DBQ), dated in 
December 2012, indicates that the Veteran's claims file had 
been reviewed.  The Veteran reported that he had been 
"placed on bed rest" within the past 12 months due to his 
back symptoms, and that he had an incapacitating episode 
lasting about 6 weeks, between February and March of 2012, 
during which he was at "more or less continuous bed rest."  
The Veteran stated that he was familiar with his own 
symptoms, and that he saw no reason to call a doctor and ask 
for prescribed bed rest.  The examiner stated the following: 
this bed rest was apparently self-prescribed by the Veteran.  
It was not specifically prescribed or ordered by a 
physician.  However, while the Veteran's explanation seemed 
reasonable and plausible, the examiner noted that he was 
unable to locate any documentation in the claims file that a 
physician specifically ordered or prescribed this period of 
bed rest.  Such caused the examiner to mark "no" in the 
space for "incapacitation" by VBA (Veterans Benefits 
Administration).  The Veteran denied any incapacitating 
episodes of at least 6 weeks duration in the last 6 months.  

On examination, the Veteran refused to perform any range of 
motion tests, claiming he was concerned about pain, possible 
self-injury, and/or violating the instructions of his 
treating physicians.  The report indicates that the Veteran 
has IVDS (intervertebral disc syndrome), but that it had not 
resulted in any incapacitating episodes over the past 12 
months.  The diagnoses were degenerative disc disease, and 
status post multiple lumbar spinal surgeries.  

The Board finds that the claim must be denied.  In December 
2010, the Veteran was noted to have thoracolumbar spine 
ankylosis in neutral position.  However, the criteria for a 
60 percent rating under the General Rating Formula are clear 
and specific, and there is no evidence to show that the 
Veteran has ankylosis of the thoracolumbar spine in an 
unfavorable position.  In addition, there is no evidence to 
show that unfavorable ankylosis has resulted in the required 
symptoms.  See General Rating Formula, Note 5.  

With regard to "incapacitating episodes," the evidence is 
insufficient to show that the Veteran's symptoms have been 
productive of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
this regard, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Diagnostic Code 5243 [Note 1] (emphasis 
added).  Here, the May 2004 VA examination report states 
that there were no incapacitating episodes.  The August 2005 
VA examination report shows that the Veteran denied having 
any flare-ups in the past 12 months requiring medical 
attention.  

The December 2010 VA examination report shows that the 
examiner stated that there were no instances in which a 
physician ordered bedrest other than at the time of his 
initial injury.  That examiner also noted that it was 
reasonable and plausible that the Veteran had self-
prescribed bed rest.  However, the examiner further stated 
that when available records were reviewed, he was unable to 
locate any documentation that a physician specifically 
ordered or prescribed this period of bed rest, and he 
indicated that "incapacitation," as defined by governing 
law, is not shown.  Indeed, as there is no documented of the 
Veteran being prescribed bed rest, there would be little 
basis for him knowing that the proper treatment for a 
particular flare-up, if such occurred, necessitated bed 
rest.  There is nothing in the record to show that the 
Veteran, who has reported that he is a retired financial 
planner, has ever received any special training or acquired 
any medical expertise in evaluating or treating 
lumbar/thoracic spine conditions.  See King v. Shinseki, 700 
F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, his lay 
evidence of "self-prescribed" bed rest/incapacitating 
episodes does not constitute competent medical evidence and 
lacks probative value.  Id.; see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the Veteran is not shown to have had 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, as defined under DC 5243, 
and the claim must be denied.  

The Board has also considered two VA progress notes which 
the Veteran has repeatedly submitted in support of his 
claim: a VA progress report, dated in December 2005, shows 
that the examiner stated that the Veteran has incapacitating 
episodes lasting at least six to eight weeks at a time, 
totaling five to six months of the year.  A VA progress 
report, dated in January 2006, shows that the examiner 
stated that the Veteran's back had been fused, and that this 
created a strain on the ends of his vertebrae, and that the 
only motion the fusion permitted were at the joints adjacent 
to the fused vertebrae.  The examiner stated that the 
Veteran's pain has lasted for more than 8 weeks at a time, 
totaling more than 5-6 months per year for the last four 
years, and that he currently has weakness, fasciculations, 
and pain due to compression of the L4 (nerve) root on the 
right.

The January 2006 report does not specifically state that the 
Veteran has incapacitating episodes to the required degree.  
Furthermore, neither one of these reports are shown to have 
been based on a review of the Veteran's claims file, or any 
other detailed and reliable medical history, and they appear 
to be "by history" only.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
In addition, these notations are unaccompanied by citation 
to the alleged instances of incapacitation, they are not 
supported by the medical evidence of record, and they are 
otherwise unexplained.  Neives-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  In this regard, the VA examination 
reports do not support these notations, and the two most 
recent VA examination reports are shown to have been based 
on a review of the claims file.  This evidence is therefore 
insufficiently probative to warrant a grant of the claim.  
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board notes 
that the functional factors specified in DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995) are not applicable where the 
highest rating has been granted for limitation of motion and 
a higher rating requires ankylosis.  Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).

The Board has considered the Veteran's statements that he 
should be entitled to a higher disability rating for his low 
back as a result of decreased function due to such symptoms 
as pain.  The Board is required to assess the credibility 
and probative weight of all relevant evidence.  McClain v. 
Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the 
Board may consider factors such as facial plausibility, 
bias, self interest, and consistency with other evidence of 
record.  Caluza v. Brown, 7 Vet. App. at 511; see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); 
cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Board may consider the absence of contemporaneous 
medical evidence when determining the credibility of lay 
statements, but may not determine that lay evidence lacks 
credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).   

The Veteran is competent to report his current spine 
symptoms as these observations come to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board also acknowledges the Veteran's belief that his 
symptoms are of such severity as to warrant a higher rating.  
However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In this regard, in addition to the previously 
discussed evidence as to his recreational activities, a 
review of VA progress notes shows that the Veteran has 
repeatedly expressed a desire for increased compensation to 
his health care providers.  See e.g., VA progress notes, 
dated in November 2006, June, August and October of 2009, 
May and November of 2011; Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (personal interest may affect the 
credibility of the evidence, but the Board may not disregard 
testimony simply because a claimant stands to gain monetary 
benefits).  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of the 
disability on appeal such that an increased rating is 
warranted.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which 
the disability is evaluated, are more probative than the 
Veteran's assessment of the severity of his disability.  The 
VA examinations also took into account the Veteran's 
subjective statements with regard to the severity of his 
spine disability.  

Consideration has been given to whether the Veteran 
experiences any neurological deficits stemming from his low 
back disability.  However, other than the radiculopathies, 
neuropathies, and palsy affecting his lower extremities, 
which are already separately rated, no other neurological 
disorder has been identified.  He has not been shown to 
experience bowel or urinary dysfunction as a result of his 
herniated nucleus pulposus.

In deciding the Veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's rating 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to increased compensation during any time 
within the appeal period.  



(CONTINUED NEXT PAGE)

B.  Initial Evaluations - Nerves

The Veteran asserts that he is entitled to an increased 
initial evaluation for his separately rated right sciatic 
neuropathy, and neuropathy with foot drop, external 
popliteal nerve, evaluated as 20 percent disabling prior to 
December 27, 2012, and as 40 percent disabling thereafter; 
an increased initial evaluation in excess of 30 percent for 
service-connected right peroneal nerve palsy; and, an 
increased initial evaluation for service-connected left 
lower extremity radiculopathy, evaluated as 10 percent 
disabling prior to December 23, 2010, and as 20 percent 
disabling thereafter.

In March 2004, the Veteran filed a claim for an increased 
rating for his service-connected low back disability.  In 
May 2004, the RO denied the claim.  The Veteran appealed, 
and in March 2013, the AMC granted service connection for 
"right lower extremity radiculopathy, sciatic, neuropathy 
with foot drop, external popliteal nerve," "peroneal nerve 
palsy, right," and left lower extremity radiculopathy.  See 
General Rating Formula, Note 1 (providing for service 
connection for associated neurological abnormalities).  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss 
is due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2012). 

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2012).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

As an initial matter, the Veteran's representative has 
asserted that separate ratings are also warranted for a 
right anterior tibial nerve disability, a right internal 
popliteal nerve disability, and a right posterior nerve 
disability.  See Veteran's representative's statement, dated 
in May 2013.  Impairment of these nerves is first shown in a 
December 2012 VA DBQ.  

Neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of 
the injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2012). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

With regard to the nerves, the Veteran is currently in 
receipt of  separate ratings for "right lower extremity 
radiculopathy, sciatic, and neuropathy with foot drop, 
external popliteal nerve," "peroneal nerve palsy, right," 
and left lower extremity radiculopathy.  The Veteran is also 
receiving special monthly compensation for loss of use of 
the right foot.  

A separate rating is not warranted for the a right anterior 
tibial nerve disability, a right internal popliteal nerve 
disability, or a right posterior nerve disability.  The 
Board first notes that the AMC's basis for assigning two 
separate ratings for the right lower extremity nerves is 
unclear, as it assigned separate ratings under DCs "8520-
8521" (right sciatic lower extremity radiculopathy with foot 
drop, external popliteal nerve), and under DC 8521 (peroneal 
nerve palsy, right).  While the Board will not disturb the 
AMC's decision at this time, it is less than clear if the 
AMC's assignment of two separate ratings for the right lower 
extremity nerves under the same diagnostic code violates the 
prohibitions against pyramiding.  See 38 C.F.R. § 4.14.  
Similarly, the Board notes that the diagnostic codes for the 
anterior tibial nerve (DCs 8523, 8623, and 8723), the 
internal popliteal nerve (DCs 8524, 8624, and 8724), and the 
posterior nerve (DCs 8525, 8625, and 8725), all compensate 
for impairment of the foot and toes.  The presently assigned 
rating under DC 8521 is in fact an equal or greater rating 
than the maximum ratings under those codes.  Put another, it 
is in the Veteran's best interest to evaluate the 
neurological dysfunction of his lower extremities under DC 
8521 as opposed to DCs 8523, 8623, 8723, 8524, 8624, 8724, 
8525, 8625, and 8725.  

It is equally important to emphasize that the Veteran is 
already being compensated for all of his right lower 
extremity impairment, and that no right lower extremity 
symptoms have been dissociated from his service-connected 
ratings.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The January 2013 VA examiner made no attempt to 
differentiate these nerves in terms of function or 
impairment, and the Board is precluded from drawing such an 
independent medical conclusion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 172 (1991).  Consequently, the Board finds 
that awards of separate ratings for these functionally 
indistinguishable nerves would violate VA's rule against 
pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

1.  Right Sciatic Neuropathy, with Foot Drop, External 
Popliteal Nerve

The Veteran's service-connected right sciatic neuropathy, 
and neuropathy with foot drop, external popliteal nerve, has 
been evaluated as 20 percent disabling prior to December 27, 
2012, and as 40 percent disabling thereafter.    

The criteria for evaluating the severity or impairment of 
the sciatic nerve is set forth under Diagnostic Codes 8520, 
8620, and 8720.  Under DC 8520, a 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  

Diagnostic Codes 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the sciatic nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2012). 

a)  Prior to December 27, 2012

The medical evidence dated during the time period in issue 
includes reports from G.G., M.D., dated in February, March, 
and April of 2011, which state that the Veteran was 
neurologically intact.   

The claims files include VA examination reports which 
indicate that the Veteran was examined on December 23, 2010.  
A peripheral nerves examination report shows that the 
Veteran complained of symptoms that included right leg 
tingling and pain from the mid-tibia to the toes.  He also 
complained that his legs "give out" at times.  It was noted 
that he used a cane.  On examination, the right knee and 
ankle had 2+ (normal) reflexes.  Right plantar flexion was 
normal.  Vibration, position sense, pain or pinprick, and 
light touch were normal.  There were no dysthesias.  Right 
hip, and knee flexion strength, and right toe extension 
strength, were 5/5.  Ankle dorsiflexion and plantar flexion 
strength were 1/5.  There was decreased muscle tone at the 
dorsiflexor of the right foot.  The right calf was 1.5 cm. 
less in diameter than the left.  The Veteran had an antalgic 
gait favoring the right side.  The report notes that there 
was no paralysis or neuritis, but that there was neuralgia.  
The Veteran's symptoms were noted to cause increased 
absenteeism, with decreased mobility, problems with lifting 
and carrying, lack of stamina, weakness or fatigue, 
decreased strength, and pain.  Many of these findings are 
repeated in a VA spine examination report for the same day.  

The Board finds that, prior to December 27, 2012, the 
Veteran's condition is not shown to have been manifested by 
moderately severe incomplete paralysis, such that an initial 
evaluation in excess of 20 percent for the right lower 
extremity is warranted under DC 8720.  Briefly stated, the 
December 2010 VA examination report shows that he is shown 
to have normal reflexes, with full (5/5) strength at the hip 
and knee, and decreased strength at the ankle (1/5).  There 
is neuralgia.  A sensory examination was normal.  There were 
no dysthesias.  The right calf was 1.5 cm. less in diameter 
than the left.  Based on the foregoing, the Board finds that 
the evidence does not show that the Veteran's right sciatic 
neuropathy, and neuropathy with foot drop, external 
popliteal nerve, is manifested by symptomatology that more 
nearly approximates the criteria for an initial evaluation 
in excess of 20 percent under DC 8720, and that the 
preponderance of the evidence is against an increased 
initial evaluation. 

The Board also concludes that the evidence does not 
demonstrate that the Veteran's right lower extremity is 
shown to have been manifested by moderately severe 
incomplete paralysis or neuritis, such that an increased 
initial evaluation is warranted under DC 8620 or DC 8720.  
Specifically, the December 2010 VA examination report states 
that there is no paralysis, and no neuritis.  Given the 
aforementioned medical evidence, to include the findings (or 
lack thereof) as to strength, sensation, reflexes, and 
limitation of range of motion, the Board finds that it is 
not shown that the Veteran's service-connected right sciatic 
neuropathy, and neuropathy with foot drop resulted in 
moderately severe paralysis or neuritis of the sciatic 
nerve.  An initial evaluation in excess of 20 percent for 
the right lower extremity is not warranted under DC's 8520, 
and 8620. 

b)  As of December 27, 2012

The only relevant medical evidence consists of VA spine and 
peripheral nerve Disability Benefits Questionnaires (DBQs) 
which indicate that the Veteran was examined on December 27, 
2012.  The peripheral nerves DBQ contains diagnoses of 
lumbar radiculopathies, and right peroneal neuropathy with 
foot drop.  The report notes the following: there is no 
constant pain in the right lower extremity.  The right lower 
extremity had moderate numbness.  Strength at the right knee 
was 5/5, and 1/5 at the right ankle (plantar flexion), and 
0/5 (dorsiflexion).  There was no muscle atrophy.  Reflexes 
at the right knee and ankle were 0 (absent).  There was 
decreased sensation at the right lower leg, and no sensation 
at the right foot and toes.  Gait was slow, using a cane, 
due to the Veteran's back condition, and foot drop.  The 
Veteran used a brace and a cane on a regular basis, and a 
walk-aid (nerve stimulator) on a constant basis.  There was 
no functional impairment of the right extremity such that no 
effective function remains other than that which would be 
equally well-served  by an amputation with prosthesis.  

The examiner noted that EMG (electromyography) studies from 
2008-09 were abnormal, with bilateral L5-S1 lumbar 
radiculopathies, and a right peroneal neuropathy.  The right 
sciatic nerve was normal.  The right external popliteal 
nerve had complete paralysis.  The right musculocutaneous 
(superficial peroneal) nerve was normal.  The right anterior 
tibial (deep peroneral) nerve, and the right internal 
popliteal (tibial) nerve, and the right posterior tibial 
nerve, all had severe incomplete paralysis.  The right 
anterior crural (femoral) nerve, the right internal 
saphenous nerve, the right obturator nerve, the right 
external cutaneous nerve of the thigh, and the right ilio-
inguinal nerve, were all normal.  The Veteran's peripheral 
nerve condition impacted the Veteran's ability to work by 
interfering with normal mobility, limited walking and 
standing time, and distance, and interference with normal 
physical activities.  

As of December 27, 2012, the Board finds that the evidence 
does not demonstrate that the Veteran's disability is shown 
to have been manifested by severe incomplete paralysis, 
neuritis, or neuralgia, of the sciatic nerve, with marked 
muscle atrophy, such that an evaluation in excess of 40 
percent is warranted under DC's 8520, 8620, or 8720.  The VA 
peripheral nerves DBQ states that the right lower extremity 
had moderate numbness, with 5/5 strength at the right knee, 
and 1/5 strength at the right ankle (plantar flexion), and 
0/5 (dorsiflexion).  Reflexes at the right knee and ankle 
were 0 (absent).  There was decreased sensation at the right 
lower leg, and no sensation at the right foot and toes.  
However, of particular importance, the report states that 
there was no muscle atrophy.  Given the aforementioned 
medical evidence, to include the findings as to muscle 
atrophy, strength, and sensation, the Board finds that the 
Veteran's neurological complications from his right sciatic 
nerve injury have not resulted in severe incomplete 
paralysis, neuritis, or neuralgia, of the sciatic nerve, 
with marked muscle atrophy, as contemplated by these 
diagnostic codes.  Accordingly, the criteria for an 
evaluation in excess of 40 percent have not been met under 
DC's 8520, 8620, or DC 8720.  



(CONTINUED NEXT PAGE)

2.  Peroneal Nerve Palsy

The Veteran's service-connected right peroneal nerve palsy 
has been evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, DC 8521.  

Under DC 8521 a 30 percent rating is assigned for severe 
incomplete paralysis.

A 40 percent rating is for application where there is severe 
complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.121a, DC 8521. 

Diagnostic Codes 8621 and 8721 address the criteria for 
evaluating neuritis and neuralgia of the external popliteal 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8521, 8621, 8721 (2012). 

a).  Prior to December 27, 2012

Reports from G.G., M.D., dated between August 2008 and 2011, 
note that the Veteran has right foot drop; an August 2008 
report notes that his foot drop had "improved considerably."  
An October 2008 report notes that he was playing golf and 
that he was "feeling pretty good overall."  It was noted 
that he "still has a little bit of weakness involving the 
right foot."  

Reports from Ewing and Thomas, dated in June of 2008, show 
that the Veteran underwent physical therapy, and note that 
the Veteran had difficulty with any active dorsiflexion of 
the ankle.  Other reports notes that he was not having any 
radicular symptoms, and that he had 4/5 strength or greater 
in the right lower extremity (other than the foot).  There 
was trace amount of contraction to anterior tibialis.  He 
could not move the ankle against gravity or resist manual 
muscle testing.  
 
A VA progress note, dated in August 2008, notes that the 
Veteran was undergoing physical therapy, and that his right 
leg had 4+/5 strength at hip, 5/5 strength at the knee, and 
1/5 strength at the ankle.  The Veteran was noted to be 
independent in all ADLs (activities of daily living), to 
have strength within normal limits except for his right 
lower extremity, and to have intact sensation.  He was noted 
to ambulate with a cane, with right foot drop.  VA progress 
notes show that he underwent additional physical therapy 
through November 2008.

A VA peripheral nerves examination report, dated in October 
2009, shows that the Veteran complained of progressively 
worse foot drop that was now permanent.  He also complained 
of paralysis, weakness, numbness and paresthesias from the 
mid-tibial area to the distal foot, with numbness and 
tingling at the lateral-anterior aspect of foot and ankle.  
The right lower extremity was noted to have 1/5 strength at 
the foot dorsiflexor, with an affected peroneal nerve.  A 
sensory function examination was normal for the right side.  
Reflexes at the right knee were 2+, normal at right plantar 
flexion, and 0 at the right ankle.  There was no muscle 
atrophy.  There was decreased muscle tone to the dorsiflexor 
of the right foot.  No joint function was affected by the 
nerve disorder.  Gait was antalgic on the right, and the 
Veteran used a cane for assistance.  An EMG from August 2009 
was noted to show evidence of right peroneal neuropathy 
across the fibular head and concurrent right L5-S1 
radiculopathy.  There was paralysis, but no neuritis or 
neuralgia.  There were significant effects on the Veteran's 
occupation, specifically, decreased mobility, problems with 
lifting and carrying, lack of stamina, and decreased 
strength in the lower extremity.  The effects were 
characterized as "none" (grooming, toileting, dressing, 
bathing, and feeding), "moderate" (traveling, recreation, 
shopping, and chores), and "prevents" (sports and exercise).  
The diagnoses included peroneal nerve palsy, right, with 
right foot drop.

Reports from G.G., M.D., dated in February, March, and April 
of 2011, state that the Veteran was neurologically intact.   

The Board finds that the evidence does not demonstrate that 
the Veteran's disability is shown to have been manifested by 
complete paralysis, neuritis, or neuralgia, of the external 
popliteal nerve, such that an initial evaluation in excess 
of 30 percent is warranted under DC's 8521, 8621, or 8721.  
The Veteran is shown to have right foot drop.  Further, as 
of October 2009, he was noted not to have reflexes at the 
ankle, and to have 1/5 strength at the foot dorsiflexor.  
However, the totality of the evidence does not support a 
finding of complete paralysis.  Sensory function examination 
was normal for the right side.  Reflexes at the right knee 
were 2+, and normal at right plantar flexion.  There was no 
muscle atrophy.  The examiner stated that no joint function 
was affected by the nerve disorder.  Accordingly, the 
criteria for an initial evaluation in excess of 30 percent 
have not been met under DC's 8521, 8621, or DC 8721.  

b).  As of December 27, 2012

As of December 27, 2012, the Board finds that the criteria 
for a 40 percent rating are shown to have been met.  VA 
spine, and peripheral nerves, Disability Benefits 
Questionnaires (DBQs) indicate that the Veteran was examined 
on December 27, 2012.  The findings were discussed in Part 
I.B.1.b.  Briefly stated, the December 2012 DBQ shows that 
strength at the right knee was 5/5, and 1/5 at the right 
ankle (plantar flexion), and 0/5 (dorsiflexion).  Reflexes 
at the right knee and ankle were 0 (absent).  There was 
decreased sensation at the right lower leg, and no sensation 
at the right foot and toes.  Of particular note, his 
external popliteal nerve was noted to be productive of 
complete paralysis.  He was shown to have 0/5 strength on 
dorsiflexion.  Therefore, affording the Veteran the benefit 
of all doubt, the Board finds that the evidence is at least 
in equipoise, and that the criteria for a 40 percent rating 
for the Veteran's service-connected right peroneal nerve 
palsy are shown to have been met as of December 27, 2012.  

The Board notes that an evaluation in excess of 40 percent 
is not warranted, as the 40 percent evaluation is the 
maximum rating provided for under DCs 8521, 8621, and 8721.  
In addition, as discussed infra, an extraschedular rating is 
not warranted.  See 38 C.F.R. § 3.321(b)(1). 

3.  Left Lower Extremity Radiculopathy

In March 2013, the AMC granted service connection for left 
lower extremity radiculopathy, evaluated as 10 percent 
disabling prior to December 23, 2010, and as 20 percent 
disabling thereafter.  The AMC assigned an effective date of 
July 24, 2008.

The criteria for 20 percent and 40 percent ratings under DCs 
8520, 8620 and 8720 have previously been discussed.  

a).  Prior to December 23, 2010

A VA examination report, dated in October 2009, shows that 
the Veteran complained of left lower extremity pain and 
weakness since 2007.  He reported that he had weakness and 
pain that went from the posterior aspect of the upper thigh 
to the distal calf.  On examination, the left lower 
extremity had 5/5 strength.  A sensory function examination 
was normal for the left lower extremity.  There was no 
muscle atrophy.  Reflexes at the left knee were 2+, and 0 at 
the left ankle.  Left plantar flexion was normal.  The 
relevant diagnosis was left lower extremity radiculopathy.  
There was chronic leg pain, with neuritis and neuralgia, but 
not paralysis.  There were significant effects upon the 
Veteran's occupation, characterized as "none" (grooming, 
toileting, dressing, bathing, and feeding), "moderate" 
(traveling, recreation, shopping, and chores), and 
"prevents" (exercise and sports).  The impact on 
occupational activities was decreased mobility, problems 
with lifting and carrying, lack of stamina, weakness or 
fatigue, decreased strength, and lower extremity pain.  

The Board finds that the evidence does not demonstrate that 
the Veteran's disability is shown to have been manifested by 
moderate paralysis, neuritis, or neuralgia, of the sciatic 
nerve, such that an initial evaluation in excess of 10 
percent is warranted under DC's 8520, 8620, or 8720.  The 
October 2009 VA examination report shows that  the left 
lower extremity had 5/5 strength.  A sensory function 
examination was normal for the left lower extremity.  There 
was no muscle atrophy.  While there were no reflexes in the 
left ankle, reflexes at the left knee were retained at 2+.  
Left plantar flexion was also normal.  Given the 
aforementioned medical evidence, the Board finds that the 
Veteran's service-connected left lower extremity 
radiculopathy did not result in moderate paralysis, 
neuritis, or neuralgia, of the sciatic nerve.  An initial 
evaluation in excess of 10 percent under DCs 8520, 8620, or 
8720 is not warranted. 

b).  As of December 23, 2010

The Veteran was examined on December 23, 2010.  A peripheral 
nerves examination report shows that the Veteran complained 
of left leg tingling pain from the superior posterior thigh 
to the distal calf.  He also complained that his legs "give 
out" at times, and that his left leg bothered him more than 
the right.  On examination the left knee and left ankle had 
2+ (normal) reflexes.  Plantar flexion was normal.  A 
sensory examination was normal, and there were no 
dysthesias.  Strength was 5/5 at the left hip, knee, ankle, 
and great toe.  The right calf was 1.5 cm. less in diameter 
than the right.  The diagnosis was bilateral lower extremity 
radiculopathy.  There was neuralgia, but no paralysis or 
neuritis.  The Veteran's symptoms were noted to cause 
increased absenteeism, with decreased mobility, problems 
with lifting and carrying, lack of stamina, weakness or 
fatigue, decreased strength, and pain.  The Board notes that 
many of these findings are repeated in a VA spine 
examination report for the same day.  

Reports from G.G., M.D., dated as of December 2010 include a 
January 2011 report which notes atrophy involving the 
posterior tibialis muscle on the left side, but that there 
is no evidence of foot drop.  Reports, dated in February, 
March, and April of 2011, state that the Veteran was 
neurologically intact.   

VA spine, and peripheral nerves, Disability Benefits 
Questionnaires (DBQs) indicate that the Veteran was examined 
on December 27, 2012.  The examiner indicated that the 
Veteran's claims file had been reviewed.  The spine 
examination shows that the Veteran complained of lumbar 
radiculopathy affecting his left lower extremity.  On 
examination, strength was 5/5 for left ankle plantar 
flexion, left ankle dorsiflexion, and left great toe 
extension.  There was no muscle atrophy.  Reflexes at the 
left knee and left ankle were 0.  A sensory examination was 
normal for the left thigh and left knee, and decreased at 
the left lower leg and ankle, and left foot and toes.  The 
left lower extremity did not have constant pain.  

The peripheral nerves examination report shows that the 
relevant diagnosis was lumbar radiculopathies, bilateral 
lower extremities.  There was no constant pain in the left 
lower extremity.  Strength of left knee extension, left 
ankle plantar flexion, and left ankle dorsiflexion was 5/5.  
There was no muscle atrophy.  Reflexes for the left knee and 
left ankle were 0.  Gait was slow, using a cane, due to the 
Veteran's back disorder and right foot drop.  The left 
sciatic nerve was normal, as was the left external popliteal 
and left musculocutaneous (superficial peroneal) nerve, the 
left anterior tibial (deep peroneral)  nerve, the left 
internal popliteal (deep peroneal) nerve, the left internal 
popliteal (tibial) nerve, the left posterior tibial nerve, 
the left anterior crural (femoral) nerve, the left internal 
saphenous nerve, the left obturator nerve, the left external 
cutaneous nerve of the thigh, and the left ilio-inguinal 
nerve.  The report notes that the Veteran regularly used 
braces, and a cane, with constant use of a walk-aid (nerve 
stimulator). The examiner stated that the Veteran's left-
sided radiculopathies were considered moderate, based on his 
history and a physical.  An EMG study from 2008-09 was noted 
to be abnormal for the left lower extremity.  The Veteran's 
peripheral nerve condition impacted the Veteran's ability to 
work by interfering with normal mobility, limited walking 
and standing time, and distance, and interference with 
normal physical activities.  

The Board finds that, as of December 23, 2010, the Veteran's 
condition is not shown to have been manifested by moderately 
severe incomplete paralysis, such that an evaluation in 
excess of 20 percent for the left lower extremity is 
warranted.  Briefly stated, the December 2010 VA examination 
report shows that the left knee and left ankle had 2+ 
(normal) reflexes.  Plantar flexion was normal.  A sensory 
examination was normal, and there were no dysthesias.  
Strength was 5/5 at the left hip, knee, ankle, and great 
toe.  The right calf was 1.5 cm. less in diameter than the 
left.  The diagnosis was bilateral lower extremity 
radiculopathy.  There was neuralgia, but no paralysis or 
neuritis.  The December 2012 VA DBQs show that there was not 
constant pain in the left lower extremity.  Strength of left 
knee extension, left ankle plantar flexion, and left ankle 
dorsiflexion was 5/5.  There was no muscle atrophy.  
Reflexes for the left knee and left ankle were 0.  Gait was 
slow, using a cane, due to the Veteran's back disorder and 
right foot drop.  The left sciatic nerve was normal, as were 
all other nerves in the left lower extremity.  The examiner 
stated that the Veteran's left-sided radiculopathies were 
considered moderate.  Based on the foregoing, the Board 
finds that the evidence does not show that the Veteran's 
left lower extremity radiculopathy is manifested by 
symptomatology that more nearly approximates the criteria 
for an evaluation in excess of 20 percent under DCs 8520, 
8620, or 8720, and that the preponderance of the evidence is 
against an increased initial evaluation. 

4.  Conclusion

The Board acknowledges that the Veteran is competent to 
report symptoms of his lumbar spine and lower extremities.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible 
in his reports of symptoms and their effect on his 
activities.  He is not however competent to identify a 
specific level of disability of his disability according to 
the appropriate diagnostic code.  Such competent evidence 
concerning the nature and extent of the Veteran's service-
connected lumbar spine disability has been provided by VA 
medical professionals who have examined him.  The medical 
findings directly address the criteria under which this 
disability is evaluated.  The Board finds these records to 
be the only competent and probative evidence of record, and 
therefore is accorded greater weight than the Veteran's 
subjective complaints of increased symptomatology.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Consideration has also been given to whether the schedular 
evaluations are inadequate, thus requiring that the RO refer 
a claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
In determining whether an extra-schedular evaluation is for 
consideration, the Board must first consider whether there 
is an exceptional or unusual disability picture, which 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider 
whether the disability picture exhibits other factors such 
as marked interference with employment and frequent periods 
of hospitalization.  Thun, 22 Vet. App. at 115-16.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular 
rating.  Otherwise, the schedular evaluation is adequate, 
and referral is not required.  38 C.F.R. § 3.321(b)(1) 
(2012); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  
With the exception of the right external popliteal nerve 
evaluation, higher evaluations are provided for certain 
manifestations of all of the service-connected disabilities 
in issue, but the evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities, as the 
criteria assess the level of occupational and social 
impairment attributable to the Veteran's symptoms.  As the 
Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the inquiry ends and 
the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference 
with employment and frequent periods of hospitalization.  
Referral for consideration of an extra-schedular rating is 
not warranted.  

In reaching these decisions, to the extent that the claims 
have been denied, the Board considered the benefit-of-the-
doubt rule; however, as the preponderance of the evidence is 
against the appellant's claims, such rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159 (2012).  The notification 
obligations in this case were accomplished by way of letters 
from the RO to the Veteran dated in April 2004, and February 
2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claims for increased initial evaluations, 
where, as here, service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled; no additional § 5103(a) notice is required.  
Dingess, 19 Vet. App. at 491.  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  The Veteran 
has been afforded several examinations.  

In December 2012, the Board remanded this claim.  The Board 
directed that the RO/Appeals Management Center (AMC) obtain 
and associate with the claims file any new medical evidence, 
from VA or otherwise, that may have come into existence 
since the time the claims file was last updated by the 
RO/AMC, specifically since the Veteran's February 2011 
private decompressive lumbar laminectomy.  That same month, 
the Veteran was sent a duty-to-assist letter in compliance 
with the Board's remand.  VA progress notes, dated through 
December 2012, were subsequently associated with the claims 
file.  The Board further directed that the Veteran undergo 
an appropriate VA neurologic examination to determine the 
current severity of his herniated lumbar pulposus, lumbar 
spine.  In December 2012, this was done.  Concerning this 
examination, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Here, the December 2012 VA DBQs show that 
the examiner reviewed the Veteran's medical history, 
recorded his current complaints, conducted an appropriate 
examination, provided the appropriate findings, and rendered 
diagnoses that are consistent with the remainder of the 
evidence of record.  Under the circumstances, the Board 
finds that there has been substantial compliance with its 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In July 2008, the Veteran was provided an opportunity to set 
forth his contentions during a hearing before the 
undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the U.S. Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. § 3.103(c)(2)  requires that 
the RO Decision Review Officer who chairs a hearing to 
fulfill two duties: (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010). 

Here, during the July 2008 hearing, the undersigned 
identified the issue on appeal.  Also, information was 
solicited regarding the severity of his disability.  The 
testimony did not reflect that there were any outstanding 
medical records available that would support his claim.  
Therefore, not only was the issue "explained . . . in terms 
of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" 
were also fully explained.  See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence 
that might be available that had not been submitted.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board may proceed to adjudicate the 
claim based on the current record.  

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway  v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

A rating in excess of 40 percent for service-connected 
herniated nucleus pulposus, lumbar spine, is denied.

Prior to December 27, 2012, a rating in excess of 20 percent 
for service-connected right sciatic neuropathy, and 
neuropathy with foot drop, external popliteal nerve, is 
denied.

As of December 27, 2012, a rating in excess of 40 percent 
for the Veteran's service-connected right sciatic 
neuropathy, and neuropathy with foot drop, external 
popliteal nerve, is denied. 

Prior to December 27, 2012, a rating in excess of 30 percent 
for the Veteran's service-connected right peroneal nerve 
palsy is denied. 

As of December 27, 2012, a rating of 40 percent, and no 
more, for the Veteran's service-connected right peroneal 
nerve palsy is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Prior to December 23, 2010, a rating in excess of 10 percent 
for the Veteran's service-connected left lower extremity 
radiculopathy is denied. 

As of December 23, 2010, a rating in excess of 20 percent 
for the Veteran's service-connected left lower extremity 
radiculopathy is denied. 



REMAND

In May 2013, the RO granted special monthly compensation 
based on loss of use of the right foot.  In May 2013, the 
Veteran's representative filed a timely notice of 
disagreement (NOD) as to the issue of entitlement to an 
earlier effective date.  

A statement of the case has not yet been issued as to this 
claim.  Because a timely NOD was filed to the May 2013 
rating decision, the RO must now provide the Veteran with a 
statement of the case on the issue of entitlement to an 
effective date prior to December 27, 2012, for special 
monthly compensation for loss of use of the right foot.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case with 
respect to the issue of entitlement to 
an effective date prior to December 27, 
2012, for special monthly compensation 
for loss of use of the right foot.  The 
Veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals  or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


